DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roger Chen on August 17, 2021.
Amendment is as follows:
Claim 9 is canceled. 
Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement of Species I - V , as set forth in the Office action mailed on 03/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  03/0/2021 is withdrawn.  Claim 10-12, directed to species III and V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10-13, 15, 16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 13, the prior art does not disclose or render obvious a laser module, for generating at least one laser beam; a lens module, comprising: a plurality of lenses, wherein each of the lenses is arranged to receive one of the at least one laser beam to generate a collimated laser beam; a plurality of diffractive optical elements, wherein the diffractive optical elements correspond to the lenses, respectively, and each of the diffractive optical elements is arranged to receive the collimated laser beam from the corresponding lens to generate an image; wherein the laser module comprises a plurality of laser diodes, the laser diodes are arranged to 

The closest prior art of record discloses, Chern, discloses a projector (see figs.1, 3 and 5), comprising: a laser module (see 11a and 11b in fig.1, 31a-d in fig.3, or 11 in fig.5), for generating at least one laser beam (see the operation of 11a and 11b in fig.1, 31a-d in fig.3 or 11 in fig.5); a lens module (see 12a and 12b in fig.1, 32a-d in fig.3, or see 52a in fig.5), comprising: a plurality of lenses (see 12a and 12b or see 52a in fig.5), wherein each of the lenses is arranged to receive one of the at least one laser beam to generate a collimated laser beam (see 12a and 12b; see the operation of 32a-d in fig.3, or 52a in fig.5); and a plurality of diffractive optical elements (see 13a and 13b, 33a-d or fig.5, 53a in fig.5), wherein the diffractive optical elements correspond to the lenses (see the correspondence of figs.1, 3 or 5), respectively, and each of the diffractive optical elements is arranged to receive the collimated laser beam from the corresponding lens to generate an image (see the operation disclosed in figs.1, 3 or 5).
Chern does not disclose the projection devices of claims 1 and 13 wherein a plurality of diffractive optical elements, wherein the diffractive optical elements correspond to the lenses, respectively, and each of the diffractive optical elements is arranged to receive the collimated laser beam from the corresponding lens to generate an image; wherein at least two of the lenses have different focal lengths.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882